DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9444856. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10873780. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation.

Claim Objections
Claims 5 an 18 are objected to because of the following informalities:  
Claims 5 and 18 recite the limitation “the initialization information”. It appears this should recite “the pre-fetched initialization information”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 19-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 19 cite pefetching and pre-decoding media content from the adjacent channels such that when the channel is changed to one of the adjacent channels the pre-decoded media content is displayed immediately. This appears to correspond to the embodiment described in the instant application specification in regards to Fig. 5. ([0042]) However, dependent claims 11 and 19 are dependent on independent claims 1 and 15 which cite that when the channel is changed to one of the adjacent channels the media content is fetched. This appears to correspond to the embodiment described in the instant application specification in regards to Fig. 4. ([0038]) Therefore, the claims appear to be combining two different embodiments for which there is no support in the instant application specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth et al. (U.S. Patent Publication 2014/0026052), hereinafter Thorwirth, in view of Gregotski (U.S. Patent Publication 2014/0280781).
Regarding claim 2, Thorwirth teaches
A method operative in a streaming client device disposed in an adaptive streaming environment, the method comprising: (Fig. 1; [0048]) (Fig. 2, [0051]; i.e. A method performed by a playback device using processor, memory and instructions.)
monitoring at least a bandwidth condition relative to a network connection between the streaming client device (i.e. playback device) and a content delivery network; (Fig. 1; [0048]; [0004], lines 18-20; [0094], lines 1-7)
determining one or more adjacent channels relative to a current streaming channel of the streaming client device; ([0084], lines 11-22)
pre-fetching metadata information (i.e. content manifest) associated with the one or more adjacent channels; ([0085])
responsive to the pre-fetched metadata information, pre-fetching and storing initialization information (i.e. content file) for the one or more adjacent channels; and ([0071]; [0098])
However, Thorwirth fails to show
if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, using the pre-fetched initialization information to fetch encoded media content pertaining to the new streaming channel. 
Gregotski shows
if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, (i.e. channel up or down content) ([0011]; [0031]) using the pre-fetched initialization information ([0051]; [0052]; [0068]; i.e. playlist file including content segment name/location and variant playlist) to fetch encoded media content pertaining to the new streaming channel ([0032]; [0053], lines 1-3; Fig. 2, 8)
Gregotski and Thorwirth are considered analogous art because they involve channel changing in an adaptive streaming environment. Thorwirth shows pre-fetching initialization information and using that information to buffer content from channels that are expected to be switched to before the user requests the new channel. Gregotski shows that only the initialization information is pre-fetched and saved, not the actual content. The user must change the channel before the new content is downloaded. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorwirth to incorporate the teachings of Gregotski wherein if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, using the pre-fetched initialization information to fetch encoded media content pertaining to the new streaming channel. Doing so saves bandwidth. (Gregotski: [0056])

 Regarding claim 3, Thorwirth in view of Gregotski shows all of the features with respect to claim 2 as outlined above. Thorwirth in view of Gretoski further shows
The method as recited in claim 2, wherein the monitoring further comprises monitoring at least one of video buffer conditions (i.e. download capacity of the playback buffer) and decoder processing conditions of the streaming client device.  (Thorwirth: [0092])

Regarding claim 4, Thorwirth in view of Gregotski shows all of the features with respect to claim 2 as outlined above. Thorwirth in view of Gretoski further shows
The method as recited in claim 2, wherein the metadata information comprises manifest information (i.e. content manifest) associated with the respective one or more adjacent channels. (Thorwirth: [0085], lines 18-24)

 Regarding claim 5, Thorwirth in view of Gregotski shows all of the features with respect to claim 2 as outlined above. Thorwirth in view of Gretoski further shows
The method as recited in claim 2, wherein the initialization information (i.e. variant playlist/playlist file) corresponding to the one or more adjacent channels comprises at least one of a Sequence Parameters Set (SPS), a Picture Parameters Set (PPS), one or more codec headers, (i.e. codecs) and data necessary to decode slices of frames. (Gretoski: [0068]; [0049]) 

Regarding claim 6, Thorwirth in view of Gregotski shows all of the features with respect to claim 5 as outlined above. Thorwirth in view of Gregotski further shows
The method as recited in claim 5, wherein the one or more codec headers comprise at least one of MPEG-2 sequence headers, (Gregotski: [0063]; [0068]) High Efficiency Video Coding (HEVC) headers, and AC3 (audio) headers.  



Regarding claim 16, this device claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 17, this device claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 18, this device claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 22, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth in view of Gregotski as applied above, and further in view of Wolf et al. (U.S. Patent Publication 2013/0046849), hereinafter Wolf.
Regarding claim 7, Thorwirth in view of Gregotski shows all of the features with respect to claim 2 as outlined above. Howerver, Thorwirth in view of Gregotski fails to show
The method as recited in claim 2, wherein the one or more adjacent channels are determined as at least one of a first number of consecutive channels above the current streaming channel and a second number of consecutive channels below the current streaming channel, and further wherein the first number and the second number respectively range from 0 to a quantity based on the network bandwidth condition. 
Wolf shows
wherein the one or more adjacent channels ([0101]; i.e. anticipated background stream) are determined as at least one of a first number of consecutive channels above the current streaming channel and a second number of consecutive channels below the current streaming channel, ([0104]) and further wherein the first number and the second number respectively range from 0 to a quantity based on the network bandwidth condition. ([0104]; [0105], lines 1-2; i.e. The total number of channels is determined by the available bandwidth. The total number is then divided by two to provide a symmetrical amount/quantity above and below the current channel.) 
Wolf and Thorwirth in view of Gregotski are considered analogous art because they involve buffering alternative content to currently streaming content. Thorwirth shows buffering content portions of channels adjacent to the current streaming channel based on available bandwidth. Wolf shows that the amount of adjacent channels above and below is symmetric based on the available bandwidth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorwirth in view of Gregotski to incorporate the teachings of Wolf wherein the one or more adjacent channels are determined as at least one of a first number of consecutive channels above the current streaming channel and a second number of consecutive channels below the current streaming channel, and further wherein the first number and the second number respectively range from 0 to a quantity based on the network bandwidth condition. Doing so better selects the channels that the user may switch to.



The method as recited in claim 2, wherein the one or more adjacent channels are determined as a group of streaming channels that belong to a content category to which the current streaming channel also belongs. 
Wolf shows
wherein the one or more adjacent channels are determined as a group of streaming channels that belong to a content category to which the current streaming channel also belongs. ([0110])
Wolf and Thorwirth in view of Gregotski are considered analogous art because they involve buffering alternative content to currently streaming content. Thorwirth shows buffering content portions of channels adjacent to the current streaming channel. Wolf shows that the adjacent channels may be selected based on being the same type of content as the current streaming channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorwirth in view of Gregotski to incorporate the teachings of Wolf wherein the one or more adjacent channels are determined as a group of streaming channels that belong to a content category to which the current streaming channel also belongs. Doing so provides that the most likely content to be requested by the user is available to the user.

Regarding claim 9, Thorwirth in view of Gregotski shows all of the features with respect to claim 2 as outlined above. Howerver, Thorwirth in view of Gregotski fails to show 
The method as recited in claim 2, wherein the one or more adjacent channels are determined based on predicting a user's behavioral patterns in a "channel surfing" mode when using the streaming client device.
Wolf shows
wherein the one or more adjacent channels are determined based on predicting a user's behavioral patterns in a "channel surfing" mode when using the streaming client device. ([0117]; [0114])
Wolf and Thorwirth in view of Gregotski are considered analogous because they involve buffering alternative content to currently streaming content. Thorwirth shows buffering adjacent channels to a currently streaming channel. Wolf shows that the adjacent channels may be selected based on the observed user behavior in the channel surfing mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorwirth in view of Gregotski to incorporate the teachings of Wolf wherein the one or more adjacent channels are determined based on predicting a user's behavioral patterns in a "channel surfing" mode when using the streaming client device. Doing so provides that the most likely content to be requested by the user is available to the user.

Regarding claim 10, Thorwirth in view of Gregotski in view of Wolf shows all of the features with respect to claim 9 as outlined above.  Thorwirth in view of Gregotski in view of Wolf further shows 
The method as recited in claim 9, wherein the "channel surfing" mode is ascertained responsive to detecting that the user has changed a plurality of channels within a select time period. (i.e. during commercial break) (Wolf: [0114])

Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth in view of Gregotski as applied above, and further in view of Katayama (U.S. Patent Publication 2005/0172320).
Regarding claim 11, Thorwirth in view of Gregotski shows all of the features with respect to claim 2 as outlined above. Thorwirth in view of Gregotski further shows
The method as recited in claim 2, further comprising: 
using the pre-fetched initialization information, (i.e. information about chunks in content file) pre-fetching encoded media content of the respective one or more adjacent channels; (Thorwirth: [0098], lines 1-11; [0085])
if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, rendering the  (Thorwirth: [0085])
However, Thorwirth in view of Gregotski fails to show
pre-decoding the encoded media content; and   
if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, rendering the pre-decoded media content to be displayed immediately.
Katayama shows
pre-decoding the encoded media content; (i.e. content/data that is not currently selected channel) and  ([0053]; [0068]) 
if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, rendering the pre-decoded media content to be displayed immediately. ([0064-0071])
Katayama and Thorwirth in view of Gregotski are considered analogous art because they involve channel switching. Thorwirth shows that when changing the channel the new content may be displayed immediately. Katayama shows that the new content may be pre-decoded. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorwirth in view of Gregotski to incorporate the teachings of Katayama wherein pre-decoding the encoded media content and if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, rendering the pre-decoded media content to be displayed immediately. Doing so provides that the new content may displayed quicker.
  
Regarding claim 12, Thorwirth in view of Gregotski in view of Katayama shows all of the features with respect to claim 11 as outlined above. Thorwirth in view of Gregotski in view of Katayama further shows
The method as recited in claim 11, wherein the pre-fetched media content of the respective one or more adjacent channels comprises media content segments encoded at a low bit rate. (Thorwirth: [0099], lines 1-6)

Regarding claim 19, this device claim comprises limitations substantially the same as those detailed in claim 11 above and is accordingly rejected on the same basis.

Regarding claim 20, this device claim comprises limitations substantially the same as those detailed in claim 12 above and is accordingly rejected on the same basis.

Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth in view of Gregotski in view of Katayama as applied above, and further in view of Wolf.
Regarding claim 13,  Thorwirth in view of Gregotski in view of Katayama shows all of the features with respect to claim 12 as outlined above. Thorwirth in view of Gregotski in view of Katayama further shows
The method as recited in claim 12, further comprising: 
sending a request for streaming media content encoded at higher bit rates; and (Thorwirth: [0004], lines 14-22; i.e. The client device must determine that the user is still watching the same channel in order to request further segments of the same content. As a user is viewing the new streaming channel they may request higher or lower bit rate segments based on the available bandwidth. )
continuing to monitor at least one of the bandwidth conditions of the network connection, video buffer conditions and decoder processing conditions, to determine one or more additional adjacent channels relative to the new streaming channel.  (Thorwirth: [0084-0085]; i.e. The adjacent channels are determined based on what the user is currently viewing. If they change a channel to a channel above then the new adjacent channels would include the additional channel above the channel above.)
However, Thorwirth in view of Gregotski in view of Katayama fails to show
after determining that a user has remained on the new streaming channel for a select time period, ascertaining that the user is in a "viewing" mode; 
Wolf shows
after determining that a user has remained on the new streaming channel for a select time period, ascertaining that the user is in a "viewing" mode; (i.e. stagnant mode) ([0113])
Wolf and Thorwirth in view of Gregotski in view of Katayama are considered analogous art because they involve buffering alternative content to currently streaming content. Thorwirth shows that a user continuously watching the same streaming channel may request higher bitrate segments based on the available bandwidth. The client device must determine that the user is still watching the same channel in order to request further segments of the same content. Wolf shows how to determine when a user is in a viewing mode of that same streaming channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorwirth in view of Gregotski in view of Katayama to incorporate the teachings of Wolf wherein after determining that a user has remained on the new streaming channel for a select time period, ascertaining that the user is in a "viewing" mode. Doing so provides for method in which to determine if the user is still watching the same channel in order to continue requesting the content segments.  


The method as recited in claim 13, further comprising sending a request for streaming media content for the new streaming channel in larger segments. (Thorwirth: [0004], lines 14-22 and Gregotski: [0078-0079]; [0066]; i.e. While a client is streaming a channel they may switch to a higher bitrate segment as available bandwidth changes. A higher bit rate segment would be larger segment, at least in file size.)  

Regarding claim 21, this device claim comprises limitations substantially the same as those detailed in claim 13 above and is accordingly rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamagishi (U.S. Patent Publication 2016/0150273) – Rapid channel zapping in DASH.
Radtke (U.S. Patent Publication 2007/0294176) – changing channels in multi-segment media streams
Hoffert et al. (U.S. Patent Publication 2014/0373057) – identifying users as channel surfers ([0112])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/               Primary Examiner, Art Unit 2451